Citation Nr: 1602050	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain, status post discectomy with residuals.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a September 2015 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

As the issue of unemployability has been raised by the record, this issue is considered a component of the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file indicates that some pertinent private treatment records have not been obtained.  The Veteran provided two pages of private treatment records regarding his discectomy.  However, he indicated when supplying these records that additional treatment records could be obtained from the two referenced treating providers.  See August 2011 Authorization for Release of Information; August 2011 Medical Treatment Record - Non-Government Facility.  In addition, VA treatment records reference the Veteran's visit to a local emergency room in July 2011 for kidney stones.  The records discussing this visit reference back muscle spasms, and thus may be relevant to the Veteran's back claim.  See VA Treatment Records dated July 2011, p. 16 (VBMS Medical Treatment Records 8/18/2011 pg. 31).  On remand, the RO should make reasonable attempts to obtain these private treatment records.

Additionally, VA treatment records and the Veteran's hearing testimony indicate that his lumbar strain and left lower extremity radiculopathy may have worsened since his most recent VA examination in March 2013.  See Hearing Testimony at 3-7; VA Treatment Records dated November 2013 and December 2013 (VBMS CAPRI, pgs. 95, 103-04).  Thus, the Veteran should be afforded another VA examination to address the current severity of his lumbar strain and left lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment the Veteran may have received.  The Board is particularly interested in private treatment records from Dr. J.E.H. and Dr. J.C.; July 2011 emergency room records; and VA treatment records from any ongoing treatment.  All such available documents should be associated with the claims file.

2. Send the Veteran an application for TDIU, as well as notice of the evidence needed to substantiate such a claim.

3. Thereafter, schedule the Veteran for a VA examination to ascertain the current severity of his lumbar strain and left lower extremity radiculopathy. The claims file and a copy of this Remand should be made available to the examiner.  All appropriate testing, including range of motion testing, should be conducted.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner should specifically consider and discuss the Veteran's lay testimony that his back pain renders him unable to work.  Specifically, the examiner is asked to describe any limitations imposed by the low back and left leg symptomatology, and the impact they would have in the context of the Veteran's past work in roofing, which involved climbing ladders and similar activities. 

All necessary tests and studies should be performed and discussed.  A complete rationale should be given for all opinions and conclusions expressed.  

4. Finally, readjudicate the appeal.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

